Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2014

                                     No. 04-14-00446-CV

                                        John THOMAS,
                                           Appellant

                                               v.

                                      Cynthia THOMAS,
                                           Appellee

                      From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 14-45C
                         Honorable Robert R. Barton, Judge Presiding


                                        ORDER
         On August 25, 2014, appellee filed an opposed “Motion to Dismiss Appeal as Moot.” On
September 8, 2014, appellant filed a motion to dismiss appeal due to settlement. In light of this
filing, the court’s order dated September 9, 2014 is WITHDRAWN.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court